 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ROD IRELAND,                                    No. 2:15-cv-1363 AC P
12                        Plaintiff,
13             v.                                        ORDER and
14       MIKE MILLER, et al.,                            FINDINGS & RECOMMENDATIONS
15                        Defendants.
16

17            Plaintiff commenced this civil rights action while a state prisoner under the authority of

18   the California Department of Corrections and Rehabilitation (CDCR). A recent court order

19   served on plaintiff’s address of record was returned by the postal service. Review of the Inmate

20   Locator website operated by CDCR indicates that plaintiff is no longer incarcerated.1 It appears

21   that plaintiff has failed to comply with Local Rule 183(b), which requires that a party appearing

22   in propria persona inform the court of any address change. “If mail directed to a plaintiff in

23   propria persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff fails to

24   notify the Court and opposing parties within sixty-three (63) days thereafter of a current address,

25   the Court may dismiss the action without prejudice for failure to prosecute.” Local Rule 183(b).

26            More than sixty-three days have passed since the subject court order was returned by the

27   1
       See http://inmatelocator.cdcr.ca.gov/search.aspx. See also Fed. R. Evid. 201 (court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
28   cannot reasonably be questioned).
                                                         1
 1   postal service and plaintiff has failed to notify the Court of his current address.
 2           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 3   district judge to this action.
 4           Additionally, IT IS HEREBY RECOMMENDED that this action be dismissed without
 5   prejudice for failure to prosecute. See Local Rule 183(b).
 6           These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 8   days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
11   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
12   F.2d 1153 (9th Cir. 1991).
13   DATED: October 23, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
